Title: To Benjamin Franklin from David Hartley, 11 June 1779
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
London June 11 1779
Before you receive this you will probably have received my last, by a private Conveyance. You will find by that letter, that I have not been successfull in the negotiation in which I was so desirous to give assistance. Let me just ask you; if a truce of ten years be not practicable, what wd you think of a truce for one Year as a foundation for treating. My bias leads me so strongly towards pacification that in my own private opinion I shd incline even to a truce for a single year, rather than to the continuance uninterrupted of the war. A little time given for cooling may have good effects. I will write again soon Your affecte.
DH—
